UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-158293 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 7703 Sand Street Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (817) 595-0710 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 18, 2009, there were 54,666,500 shares of Common Stock, $0.001 par value. 1 EVCARCO, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION F-1 ITEM 1. Financial Statements (unaudited) F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 5 ITEM 4. Controls and Procedures 5 PART II OTHER INFORMATION 5 ITEM 1. Legal Proceedings 5 ITEM 1A. Risk Factors 5 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 ITEM 3. Defaults Upon Senior Securities 6 ITEM 4. Submission of Matters to Vote of Security Holders 6 ITEM 5. Other Information 6 ITEM 6. Exhibits 6 SIGNATURES 6 2 PART I - FINANCIALINFORMATION Item 1. Financial Statements EVCARCO, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as of June 30, 2009 (Unaudited)and December 31, 2008 (Restated) F-2 Statements of Operations for the Three and Six MonthsEnded June 30, 2009 and from Inception (October 14, 2008) to June 30, 2009 (Unaudited) F-3 Statements of Cash Flows for the Six Months Ended June 30, 2009 and from Inception (October 14, 2008) to June 30, 2009 (Unaudited) F-4 Notes to Condensed Consolidated Financial Statement F-5to F-8 F-1 EVCARCO, Inc. (A Development Stage Company) Balance Sheets June 30, 2009 December 31, 2008 (Unaudited) (Restated) ASSETS Current assets Cash $ $ Inventory Total current assets Facilities and equipment Accumulated depreciation ) ) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued expenses $ $ Other payables Notes payable 0 Loans payable to shareholders Total current liabilities Total liabilities Stockholders' equity 15,000,000 shares Series A Special Preferred Convertible Stock Authorized at $0.001/par value, none issued 0 0 60,000,000 shares Common Stock Authorized at $0.001/par value 52,659,000 and 52,530,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders' Equity/(Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. F-2 EVCARCO, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Inception For the Three For the Six (October 14, 2008) Months Ended Months Ended Through June 30, 2009 June 30, 2009 June 30, 2009 Revenues $ $ $ Total Revenues Cost of goods sold Gross Profit ) Sales and marketing expenses General and administrative expenses Depreciation and amortization Total Operating Expenses Operating Profit ) ) ) Other income/(loss) Interest income 0 Interest expense ) ) ) Total Other Income/(Loss) Income (loss) before taxes ) ) ) Income tax (expense) benefit 0 0 0 Net income (loss) $ ) $ ) $ ) Basic (loss) / earnings per share ) ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 EVCARCO, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) Inception For the Six (October 14, 2008) Months Ended Through June 30, 2009 June 30, 2009 Operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash flows provided by operating activities: Depreciation and amortization Consulting expenses (stock) Change in operating assets and liabilities: Inventory ) Other assets - ) Accrued expenses Accrued interest Other payables Net cash flows provided by (used in) operating activities ) ) Investing activities: Purchase of facilities and equipment ) ) Net cash flows provided by (used in) investing activities ) ) Financing activities: Proceeds from loans payable Issuance of common stock Net cash flows provided by (used in) financing activities Increase (decrease) in cash and cash equivalents ) Cash at beginning of period 0 Cash at end of period $ $ Supplemental Information Interest paid $ $ The accompanying footnotes are an integral part of these financial statements. F-4 EVCARCO, INC. (A Development Stage Company) Condensed Notes to Financial Statements June 30, 2009 NOTE 1.ORGANIZATION AND DESCRIPTION OF BUSINESS EVCARCO, Inc. (“The Company”) was incorporated under the laws of the State of Nevada on October 14, 2008.The Company sells “green” automobiles, offering the latest technology electric vehicles, pre-owned vehicles converted to various green technologies, and a comprehensive financial package to complement their sales.The Company is in the development stage; having only begun operations very recently. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Basis of Presentation The Company’s financial statements are prepared in accordance with accounting principles generally accepted in the United States of America.The Company operates on calendar basis. b.Basic and Diluted Earnings per Share In February 1997, the FASB issued SFAS No. 128, “Earnings Per Share”, which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock.SFAS No. 128 supersedes the provisions of APB No. 15, and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share.The Company has adopted the provisions of SFAS No. 128 effective October 14, 2008 (inception). Basic net loss per share amount is computed by dividing the net loss by the weighted average number of common shares outstanding.Diluted earnings per share are the same as basic earnings per share due to the lack of dilutive items in the Company. c.Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.There are no restrictions on Company’s cash.At both December 31, 2008 and June 30, 2009 balances in Company’s cash accounts did not exceed federally insured limits. d.Inventories Inventories of cars and parts are located at the Company’s Fort Worth office and are valued at the lower of cost (specific identification method) or market. e.Facilities and Equipment Facilities and equipment are recorded at cost.Depreciation is charged on the straight-line basis for buildings, furniture and equipment over the estimated useful lives of the assets.Leasehold improvements are amortized on a straight-line basis over the term of the lease, or the life of the improvements, whichever is shorter.Maintenance and repairs are charged to expense as incurred.Major improvements are capitalized. f.Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. g.Income Taxes Income taxes are provided in accordance with Statement of Financial Accounting Standards No. 109 (SFAS 109), Accounting for Income Taxes.A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carryforwards. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of all of the deferred tax assets will be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. h.Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash deposits. This cash is on deposit with a large federally insured bank. The Company has not experienced any losses in cash balances and does not believe it is exposed to any significant credit risk on cash and cash equivalents. i.Recent Accounting Pronouncements In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts-and interpretation of FASB Statement No. 60”.SFAS No. 163 clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement of premium revenue and claims liabilities. This statement also requires expanded disclosures about financial guarantee insurance contracts. SFAS No. 163 is effective for fiscal years beginning on or after December 15, 2008, and interim periods within those years. SFAS No. 163 has no effect on the Company’s financial position, statements of operations, or cash flows at this time. F-5 EVCARCO, INC. (A Development Stage Company) Condensed Notes to Financial Statements June 30, 2009 NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued i.Recent Accounting Pronouncements - continued In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”.SFAS No. 162 sets forth the level of authority to a given accounting pronouncement or document by category. Where there might be conflicting guidance between two categories, the more authoritative category will prevail. SFAS No. 162 will become effective 60 days after the SEC approves the PCAOB’s amendments to AU Section 411 of the AICPA Professional Standards. SFAS No. 162 has no effect on the Company’s financial position, statements of operations, or cash flows at this time. In March 2008, the Financial Accounting Standards Board, or FASB, issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133.This standard requires companies to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. This Statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company has adopted the provisions of SFAS No. 161. In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a "simplified" method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of "plain vanilla" share options in accordance with SFAS No. 123 (R), Share-Based Payment.In particular, the staff indicated in SAB 107 that it will accept a company's election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for “plain vanilla” share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Company’s consolidated financial position, results of operations or cash flows.
